DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/EP2016/070209 filed August 26, 2016, to Foreign Application EP151880788 filed October 2, 2015, and to provisional Application No. 62/210,111 filed August 26, 2015. 

Status of Claims
This Office Action is responsive to the amendment filed on February 28, 2022. As directed by the amendment: claim 1 and 6 have been amended; claims 7-17 have been cancelled; and claims 18-29 have been added. Thus, claims 1, 6, and 18-29 are presently pending in this application.
Claims 1, 6-10, and 12-14 were previously rejected under 35 U.S.C. 103 as being unpatentable over Beery (U.S. Pub. No. 2007/0199566) in view of Brand et al. (U.S. Pub. No. 2014/0373844). Claims 11 and 17 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Brand et al. (U.S. Pub. No. 2017/0325735). Claim 15 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Lomas’ et al. (U.S. Pub. No. 2004/0267150). Claim 16 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Aviv et al. (U.S. Pub. No. 2016/0310068). Applicant’s amendments overcome the previous grounds of rejection and place the application in condition for allowance.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Beery (U.S. Pub. No. 2007/0199566) discloses a respiratory apparatus comprising a pressure generator (110, 112, 170, 172; Fig. 1C) configured to generate a pressurized flow of breathable gas for delivery to an airway of a subject (¶¶ 0044-0048, 0059-0061, 0065, 0093, 0096, 0097) via a subject interface (120; Fig. 1C), the pressure generator configured to operate in an insufflation mode; (¶¶ 0044-0045, 0048, 0059; Examiner notes: Beery discloses the respiratory apparatus operating a “positive-pressure airflow generator” to insufflate the subject; thereby operating in an insufflation mode.) and an exsufflation mode (¶¶ 0060, 0063-0065, 0071, 0075, 0083, 0093-0096; Examiner notes: Beery discloses the respiratory apparatus operating a “negative-pressure airflow generator” to exsufflation the subject thereby operating in an exsufflation mode.); one or more sensors (130; Fig. 1C; ¶¶ 0051-0052) configured to generate output signals related to one or more parameters associated with gas in the system (¶¶ 0051-0052, 0054, 0056; Fig. 1C); and one or more processors (142, 162; Fig. 1C; ¶¶ 0051-0052, 0054, 0056-0059) operatively connected to the one or more sensors to receive the output signals (¶¶ 0051-0052, 0054, 0056-0059) and configured to: synchronize a transition of the pressure generator from the insufflation mode to the exsufflation mode (Abstract; ¶¶  0005, 0044, 0049, 0051, 0053, 0060, 0075, 0077, 0085, 0094, 0102, 0106; Fig. 1C, 9) and control the generation and delivery of the pressurized flow of breathable gas to the airway of the subject in the exsufflation mode to exsufflation the subject (¶¶  0005, 0044, 0049, 0051,0053, 0060, 0075, 0077, 0085, 0094, 0102, 0106).
Prior art of record Brand et al. (U.S. Pub. No. 2014/0373844) discloses a cough apparatus comprising a pressure regulator (20; Fig. 1; ¶ 0015) configured to regulate a pressurized flow of breathable gas delivered to an airway of a subject (at 26; Fig. 1; ¶¶ 0019-0022) via a subject interface (16; Fig. 1; ¶ 0019), and an exsufflation mode (¶¶ 0029-0038; “exsufflation events”); one or more sensors (18; Fig. 1) configured to generate output signals related to one or more parameters associated with gas in the system (¶ 0019), a processor (22; Fig. 1) configured to during inhalation portion of the respirator cycle, determine an initiation of a cough by the subject based on one or more of: 
a comparison of a flow rate associated with the gas in the subject interface with a preset flow rate value (30, 31; Fig. 1; ¶¶ 0019, 0028-0038), and/or
a comparison of a pressure level associated with the gas in the subject interface with a preset pressure level value and the comparison of the flow rate associated with the gas in the subject interface with a preset flow rate value [30, 31; Fig. 1; ¶¶ 0019, 0028-0038; Examiner notes: Brand et al. discloses the determination that when one or more parameters (i.e. flow rate and/or pressure) have breached a threshold level is utilized to detect the initiation of a cough during the inhalation portion of the respirator cycle.]; 
synchronize a transition of the pressure generator from inhalation to the exsufflation mode with the initiation of the cough by the subject without manual configuration (30, 31, 40; Fig. 1; ¶¶ 0028-0041); 
and control the generation and delivery of the pressurized flow of breathable gas to the airway of the subject in the exsufflation mode to exsufflation the subject (30, 31, 40; Fig. 1; ¶¶ 0028-0041). 
Prior art of record Hankinson et al. (U.S. Patent No. 5,277,196) discloses a respiratory apparatus comprising detecting a cough by comparing the flow rate slope with a preset flow rate value (col 16, ln 43-50; Fig. 12). 
Newly cited prior art Wada (JP 2007105161A) discloses a respiratory apparatus comprising detecting a cough by an increase of a pressure level associated with the breathable gas in the subject interface (Second Embodiment).
The prior art of record, Beery, Brand et al., Hankinson et al. and Wada, alone or in combination fail to disclose synchronizing the transition from insufflation to exsufflation based on the determination that a cough has begun (i.e. initiation of a cough) wherein the determination that a cough has begun is based on one or more of:
a decrease of a flow rate associated with the breathable gas in the subject interface, 
an increase of a pressure level associated with the breathable gas in the subject interface, 
-2-an increase of a pressure waveform slope associated with the breathable gas in the subject interface in comparison with a preset pressure waveform slope value, and/or 
a decrease of a flow rate slope associated with the gas in the subject interface in comparison with a preset flow slope value, as recited in independent claims 1 and 6;
specifically, or without improper hindsight. Because, though Beery discloses insufflation and exsufflation modes, transition from one to the other is done regardless of the determination of the initiation of a cough and is directed towards synchronizing transitioning from insufflation to exsufflation with the breathing cycle to simulate a cough. Though Brand et al. discloses exsufflation based on the determination of the initiation of a cough fails to disclose the particulars of said determination near is concerned with insufflation. Though, Hankinson et al. and Wada disclose the determination of the initiation of a cough are not concerned with insufflation and/or exsufflation. Wherein the determining factors of 
a decrease of a flow rate associated with the breathable gas in the subject interface, 
an increase of a pressure level associated with the breathable gas in the subject interface, 
-2-an increase of a pressure waveform slope associated with the breathable gas in the subject interface in comparison with a preset pressure waveform slope value, and/or 
a decrease of a flow rate slope associated with the gas in the subject interface in comparison with a preset flow slope value;
all occur during the beginning portion of exhalation and while in the insufflation mode. As such, prior art of record, Beery, Brand et al., Hankinson et al. and Wada, alone or in combination fail to disclose the instant invention. 
Prior art of record Brand et al. (U.S. Pub. No. 2017/0325735), Lomas’ et al. (U.S. Pub. No. 2004/0267150), and Aviv et al. (U.S. Pub. No. 2016/0310068) alone or in combination fail to remedy the deficiencies of Beery, Brand et al., Hankinson et al. and Wada. 
Therefore, independent claims 1 and 6, and claims 18-29 by dependency, are rendered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785